EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1, 5-8, 11-13, 15-17 and 19 are allowed.
Regarding independent claims 1, 8 and 13, the prior art of record fails to teach or suggest singly or in combination an optical characteristics measuring device, comprising:
“wherein when the parameter is smaller than a reference parameter, the controller is configured to increase the intensity of the light,
when the parameter is larger than a reference parameter, the controller is configured to lower the intensity of the light, and
when the parameter substantially matches the reference parameter, the calculator is configured to store the intensity of the light into the storage in association with the wavelength of the light.”
Dependent Claims 5-7, 11 and 12, and 15-17 and 19 are allowed as depending on either independent Claim 1, 8 or 13.

Shaner (US 2020/0057006), which is the closest prior art of record, teaches calculation of a parameter which is the ratio between microwave power when the light is not radiated and an increased amount of the microwave power of the reflected waves resulting from radiating the light in paragraph [0014], however, does not teach increasing or decreasing the intensity of the light so that the parameter equals a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/19/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868